Citation Nr: 1502566	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-08 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, to include degenerative joint disease.  

2.  Entitlement to an initial rating in excess of 10 percent for a scar on the left wrist.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Wichita, Kansas. 

The Veteran originally requested to appear for a hearing before a Veterans Law Judge.  In December 2013, the Veteran withdrew this request.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, to include degenerative joint disease, is addressed in the REMAND that follows the ORDER below.


FINDING OF FACT

The scar on the left wrist is painful but small, superficial, stable and productive of no limitation of function of the wrist.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 10 percent for a scar on the left wrist have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in April 2010, prior to the initial adjudication of the claim in May 2010.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been afforded appropriate VA examinations to evaluate the disability on appeal.  The examiners who conducted the May 2010 and April 2012 VA examinations had access to and reviewed the evidence of record.  They conducted physical examinations and provided all information required for rating purposes.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

In April 2010, the Veteran submitted a claim of entitlement to an increased rating for his service connected residuals of a left wrist fracture.  In May 2010, the RO denied the claim increased rating claim.  At the same time, the RO granted service connection for a scar on the left wrist which was a residual of wrist surgery and assigned a 10 percent rating.  The Veteran has disagreed with the initial disability evaluation assigned for the left wrist scar.  

Under the rating criteria effective from October 23, 2008, Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) which warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1). 

Under the criteria of Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  That is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Under the criteria of Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Under the criteria of Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board finds that an increased rating is not warranted at any time for the scar on the left wrist as the evidence of record demonstrates that it is a painful but superficial scar which does not affect any other body part.  

The clinical records are silent as to any pertinent descriptions of left wrist scar symptomology.  

At the time of a May 2010 VA examination, a superficial tender scar which measured 7 cm X .5 cm was observed.  The texture of the skin was normal.  There was no adherence to underlying tissues, no loss of skin covering, no loss of soft tissue and no induration or inflexibility.  The scar was not deep.  The scar was not productive of any limitation of motion or function.  The diagnosis was scar on the dorsum of the left wrist status post left wrist realignment with bone graft and external fixation.  

On VA examination in April 2012, the scar on the left wrist was described as superficial and painful.  The scar was stable without loss of covering of the skin.  The approximate total area was 5 cm squared.  The examiner opined that the scar would affect the Veteran's ability to work in that the scar would be painful with typing.  

The only compensable symptomology documented in the record is the report that the left wrist scar is painful.  The scar does not satisfy the definition of a deep scar so an increased rating is not warranted under Diagnostic Code 7801.  The scar does not satisfy the minimum size requirement for a compensable evaluation under Diagnostic Code 7802.  The scar is painful but it has already been assigned the schedular maximum under Diagnostic Code 7804 for a single scar which is unstable or painful.  Finally, the scar does not affect any other body part so a compensable evaluation is not warranted under Diagnostic Code 7805.  

The Board does not find that any other Diagnostic Code is more appropriate to evaluate the scar.  

The Board also has considered whether the claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria for the scar on the left wrist reasonably describe the appellant's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for scar on the left wrist is denied.


REMAND

The medical evidence shows that the Veteran complained of left hand symptoms, such as numbness and tingling, in September 2012.  It is not clear on the basis of the current medical evidence of record whether the residuals of the left wrist fracture are productive of any symptoms or impairment in the left hand.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the non-scar residuals of the left wrist fracture.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and extent of all residuals of the left wrist fracture other than the scar on the left wrist.  All pertinent evidence of record should be made available to and reviewed by the examiner. 

The examiner should specifically determine whether the Veteran has any symptoms and functional impairment of the left hand due to the fracture residuals or treatment for the disability.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate any associated impairment of the left hand.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


